The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
           DETAILED ACTION
Election/Restrictions
1.	Applicant's election, without traverse, of claims 1-5 and 7-11 in the “Response to Restriction Requirement” filed on 07/19/2020 is acknowledged and entered by the Examiner. 
	This office action consider claims 1-5 and 7-21 pending for prosecution, wherein claims 12-21 are withdrawn from further consideration, and claims 1-5 and 7-11 are presented for examination. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (100; Fig 3A; [0063]) = (element 100; Figure No. 3A; Paragraph No. [0063]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

2.	Claims 1-5, 8, and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brew et al. (US 20180374535 A1; hereinafter Brew). 
Regarding claim 1, Brew teaches a resistive switching device (see the entire document, specifically Fig. 1+; [0019+], and as cited below; see alternative rejection for claim 1, below), comprising: 
a lithium titanate-containing domain ({206, 208}; Fig. 4 in view of Fig. 3; see [0039-0043]); 
a first electrode (204; Fig. 4 in view of Fig. 3; see [0042]) in contact with the lithium titanate-containing domain ({206, 208}; Fig. 4 in view of Fig. 3; see [0039-0043]); and 
a second electrode (210; Fig. 4 in view of Fig. 3; see [0042]) in contact with the lithium titanate-containing domain ({206, 208}; Fig. 4 in view of Fig. 3; see [0039-0043]).  
Regarding claim 2, Brew teaches all of the features of claim 1. 
Brew further teaches wherein the first electrode (204; Fig. 4 in view of Fig. 3; see [0039-0043]) and the second electrode (210; Fig. 4 in view of Fig. 3; see [0039-0043]) are electronically coupled to each other.  
Regarding claim 3, Brew teaches all of the features of claim 1. 
Brew further teaches wherein the first electrode (204; Fig. 4 in view of Fig. 3; see [0039-0043]) and the second electrode (210; Fig. 4 in view of Fig. 3; see [0039-0043]) are electronically coupled to each other even in the absence of an external electrical circuit coupled to the resistive switching device (see Fig. 4).
Regarding claim 4, Brew teaches all of the features of claim 1. 
Brew further teaches wherein the lithium titanate-containing domain ({206, 208}; Fig. 4 in view of Fig. 3; see [0039-0043]) has a first side and a second side, the first electrode (204; Fig. 4 in view of Fig. 3; see [0042]) is in contact with the first side, and the second electrode (210; Fig. 4 in view of Fig. 3; see [0042]) is in contact with the second side.
Regarding claim 5, Brew teaches all of the features of claim 1. 
Brew further teaches wherein the first electrode (204; Fig. 4 in view of Fig. 3; see [0042]) and the second electrode (210; Fig. 4 in view of Fig. 3; see [0042]) are each in direct contact with the lithium titanate-containing domain ({206, 208}; Fig. 4 in view of Fig. 3; see [0039-0043]).
Regarding claim 8, Brew teaches all of the features of claim 1. 
Brew further teaches wherein the lithium titanate-containing domain ({206, 208}; Fig. 4 in view of Fig. 3; see [0039-0043]) has a first electrical resistance state and a second electrical resistance state, and at least a portion of the lithium titanate-containing domain ({206, 208}; Fig. 4 in view of Fig. 3; see [0039-0043]) has a different structural phase in the first electrical resistance state than in the second electrical resistance state (see [0039-0043]).
Regarding claim 10, Brew teaches all of the features of claim 1. 
Brew further teaches wherein lithium titanate is present in the lithium titanate-containing domain ({206, 208}; Fig. 4 in view of Fig. 3; see [0039-0043]) in an amount of greater than or equal to 60 wt% (see Fig. 4; see [0039-0043], where 206 and 208 comprise of lithium titanate).
Regarding claim 11, Brew teaches all of the features of claim 1. 
Brew further teaches wherein the lithium-titanate-containing domain ({206, 208}; Fig. 4 in view of Fig. 3; see [0039-0043]) comprises Li4Ti5O12, Li7Ti5O12, or a combination thereof (see Fig. 4; see [0039-0043]).
3.	Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (US 20180277552 A1; hereinafter Huang).
Regarding claim 1, Huang teaches a resistive switching device (see the entire document, specifically Fig. 1+; [0016+], and as cited below; see alternative rejection for claim 1, above), comprising: 
a lithium titanate-containing domain (133; Fig. 2B; see [0027]; lithium titanate); 
a first electrode (111; Fig. 2B; see [0017]) in contact with the lithium titanate-containing domain (133; Fig. 2B; see [0027]; lithium titanate); and 
a second electrode (210; Fig. 4 in view of Fig. 3; see [0042]) in contact with the lithium titanate-containing domain (133; Fig. 2B; see [0027]; lithium titanate).  
Regarding claim 7, Huang teaches all of the features of claim 1. 
Huang further comprising a solid lithium ion source (131; Fig. 2B; see [0029]) and a solid lithium-conducting electrolyte (132; Fig. 2B; see [0028]) domain between the lithium titanate-containing domain (133; Fig. 2B; see [0027]; lithium titanate) and the solid lithium ion source (131; Fig. 2B; see [0029]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

4.	Claim 9 is rejected under 35 U.S.C.103 as being unpatentable over Brew et al. (US 20180374535 A1; hereinafter Brew), in view of the following statement. 
Regarding claim 9, Brew teaches all of the features of claim 1. 
Brew further teaches wherein the lithium titanate-containing domain ({206, 208}; Fig. 4 in view of Fig. 3; see [0039-0043]) has a first electrical resistance state and a second electrical resistance state, and (see below “the volume of the lithium titanate-containing domain undergoes a change of less than or equal to 2% upon changing from the first electrical resistance state to the second electrical resistance state or from the second electrical resistance state to the first electrical resistance state”). 
It is the Examiner’s position that the limitation of "the volume of the lithium titanate-containing domain undergoes a change of less than or equal to 2% upon changing from the first electrical resistance state to the second electrical resistance state or from the second electrical resistance state to the first electrical resistance state” is a functional limitation of the apparatus claimed. While features of an apparatus may be recited either structurally or functionally, claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431- 32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); MPEP 2114. Furthermore, because the device of Brew has all of the structural limitations of the claimed invention the device is capable of operating in the manner claimed by the applicant. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Moreover, as per MPEP 2112.01.I guideline, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In this case, Brew teaches the structure as detailed, above. Thus, Brew teaches all of the structural elements of the claimed product, and when the structure recited in a reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F MOJADDEDI/Examiner, Art Unit 2898